Mr. J ustice Miller
delivered the opinion of the court.
The Crescent City National Bank of New Orleans having failed to redeem some of its circulating notes, on a demand made March 17, 1873, was put into liquidation, and the. present appellant appointed receiver by the comptroller of the currency. In the process of liquidation the comptroller issued a call of seventy per cent upon the amount of the capital stock held by each shareholder at the time of the failure, and the suit now before us on appeal is a bill in equity brought in the Circuit Court of the United States to discover who was liable under this order on fifty shares of the stock, standing in the name of Edward Lubie, and for a decree for the sum assessed.
The bill charged that Lubie was insolvent, and that the transfer of the shares on the books of the corporation, made by Keenan, one of the defendants, to Lubie, a day or two before the failure, was a device to evade the liability under the act of Congress, which it is the purpose of this bill to enforce, and that Alfred Marehand, the other defendant, was the real owner of the stock when the bank failed.
Lubie permitted a decree tó be taken pro confesso against himself, and then became a witness against Marehand, and swears that he merely acted for Marehand and permitted the stock to .be transferred to his name, because he was insolvent and could not be hurt, and that Marehand furnished the money paid to Keenan for the shares. Marehand denies all this under examination as a witness. There is much other conflicting and doubtful testimony. The case is one whose decision involves no question of law, and is otherwise unimportant, and we shall not criticise the evidence closely in this opinion. Lubie renders himself incredible by his own confessions and by his manner of .testifying. The books of the company and the certificates of the shares' delivered to him are record evidence against him, and while there are suspicious circumstances against Marehand, there is not enough to justify ús in reversing the decree of the Circuit Court in his favor, and it is accordingly Affirmed.